             Case 3:21-cv-00069 Document 1 Filed 03/19/21 Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  EL PASO DIVISION


VANESSA REYES, Individually and as Next          §
Friend of X.R. and S.R., Minor Children and as   §
Representative of the Estate of HECTOR           §
REYES-ACOSTA                                     §
                                                 §
       Plaintiffs,                               §
                                                 §
v.                                               §
                                                 §
JORDAN MARTINEZ d/b/a JIT                        §
TRANSPORATION                                    §
                                                 §
       Defendant.                                §
                                                 §
______________________________________
                                             §
VERONICA RAMOS                               §
                                             §
       Intervenor,                           §
                                             §
v.                                           §                   3:21-cv-69
                                                       CAUSE NO. _____________
                                             §
JORDAN MARTINEZ, Individually and d/b/a JIT, §
TRANSPORTATION, WERNER ENTERPRISES, §
INC. d/b/a NEBRASKA WERNER                   §
ENTERPRISES, INC. d/b/a WERNER ENT.          §
WERNER GLOBAL LOGISTICS US, LLC,             §
WERNER GLOBAL LOGISTICS, INC. and            §
EXPEDITORS INTERNATIONAL OF                  §
WASHINGTON, INC. d/b/a EI FREIGHT            §
(U.S.A.) Inc.                                §
                                             §
       Defendants.                           §

 WERNER ENTERPRISES, INC.’S, WERNER GLOBAL LOGISTICS US, LLC’S, AND
    WERNER GLOBAL LOGISTICS, INC.’S JOINT NOTICE OF REMOVAL

TO THE HONORABLE JUDGE OF SAID COURT:




{RLG Files/0323/0007/00328176.DOCX /}1
              Case 3:21-cv-00069 Document 1 Filed 03/19/21 Page 2 of 8




        Pursuant to 28 U.S.C. sections 1331, 1337, 1441, and 1446, Werner Enterprises, Inc.

(“Werner Enterprises”), Werner Global Logistics US, LLC (“WGLU”), Werner Global Logistics,

Inc. (“Werner Global Logistics”) (collectively, “Werner entities”) respectfully file this Joint Notice

of Removal, removing Cause No. 2019DCV2558 from the 168th Judicial District Court in El Paso

County, Texas to the United States District Court for the Western District of Texas, El Paso

Division, as follows:

                                      I. Procedural History

1.      On February 17, 2021, Intervenor Veronica Ramos (“Ms. Ramos”) filed her Amended Plea

in Intervention (“Amended Plea”) in the 168th Judicial District Court of El Paso County, Texas,

Cause No. 2019DCV2558 (“State Court Proceeding”), based on a June 17, 2019, motor vehicle

accident resulting in the death of Hector Reyes Acosta (“Mr. Reyes-Acosta”). Ex. A, State Court

Record, Ms. Ramos’s Am. Pet. at 237.

2.      In her Amended Plea, Ms. Ramos alleges she is the surviving mother of Mr. Reyes-Acosta.

Id. at 236.

3.      In her Amended Plea, Ms. Ramos alleges Cayetano Chavarria (“Mr. Chavarria”) was

operating an 18-wheeler owned by Jordan Martinez d/b/a JIT Transportation (“JIT”) on June 17,

2019, on the westbound lane of U.S. 90. Id. at 237. At the same time, Mr. Reyes-Acosta was

driving a tractor-trailer eastbound on U.S. 90 when Mr. Chavarria’s tractor-trailer drifted out the

westbound lane into oncoming traffic on the eastbound lane colliding head on with Mr. Reyes-

Acosta’s tractor-trailer. Id. The collision caused both tractors to catch fire leading to Mr. Reyes-

Acosta’s death. Id. at 237-238.

4.      Mr. Reyes-Acosta’s wife, Vanessa Reyes (“Ms. Reyes”), in her individual capacity and on

behalf of Mr. Reyes-Acosta’s children, initiated the wrongful death lawsuit against JIT on July 8,


{RLG Files/0323/0007/00328176.DOCX /}2
                Case 3:21-cv-00069 Document 1 Filed 03/19/21 Page 3 of 8




2019, a few weeks after the accident. Ex. A, State Court Record, Ms. Reyes’s Orig. Pet. at 1-7. In

her lawsuit, Ms. Reyes did not bring suit against the Werner entities. See id.

5.        JIT, in a Plea to the Jurisdiction filed in the State Court proceeding, notes both Mr. Reyes-

Acosta and Mr. Chavarria were employees in the course and scope of their employment with JIT

at the time of the June 17, 2019, accident. Ex. A, State Court Record, JIT’s Plea to the Jurisdiction

at 60. Ms. Reyes settled her and her children’s claims with JIT. Ex. A, State Court Record, Ms.

Reyes’s Notice of Filing Rule 11 at 145-48.

6.        Ms. Ramos intervened in the case on February 26, 2020, alleging JIT was negligent in

causing Mr. Reyes-Acosta’s death. Ex. A, State Court Record, Ms. Ramos’s Plea in Intervention

at 72-78. In both Ms. Ramos’s initial Plea and in her Amended Plea, Ms. Ramos failed to mention

Mr. Reyes-Acosta was an employee of JIT. Compare Ex. A, State Court Record, Ms. Ramos Plea

in Intervention at 72-78 and Ms. Ramos’s Am. Plea in Intervention at 235-243.

7.        Ms. Ramos’s factual basis for bringing in the Werner is, as Ms. Ramos alleges, Mr.

Chavarria was “hauling a load brokered by Defendant EI and/or Werner, in a trailer owned by

Defendant [Werner entities].” Ex. A, State Court Record, Ms. Ramos’s Am. Plea in Intervention

at 237.

8.        Ms. Ramos, however, was aware both Mr. Chavarria and Mr. Reyes-Acosta were hauling

a trailer owned by Werner Enterprises at the time of the June 17, 2019, accident prior to filing her

February 17, 2020, Amended Plea. Ex. A, State Court Record, Police Report at 135-137.

9.        Ms. Ramos, without providing any factual basis supporting the allegation, asserts “Mr.

Chavarria was acting in the course and scope of his employment and/or statutory employment with

Defendants JIT, [the Werner entities], and/or EI, or others at the time of the collision.” Ex. A, State

Court Record, Ms. Ramos’s Am. Plea in Intervention at 238. Again, prior to making this assertion,


{RLG Files/0323/0007/00328176.DOCX /}3
             Case 3:21-cv-00069 Document 1 Filed 03/19/21 Page 4 of 8




Ms. Ramos only alleged the Werner entities (as well as EI) brokered a load which Mr. Chavarria

was hauling. Id. at 237.1

10.    Ms. Ramos seeks over $1,000,000.00 in damages and has requested a jury trial. Id. at 237,

242.

                                    II. Grounds for Removal

11.    This case is removable, because Ms. Ramos’s claims against the Werner entities implicate

this Court’s original jurisdiction. Elam v. Kan. City S. Ry., 635 F.3d 796, 803 (5th Cir. 2011).

Pursuant to the complete preemption doctrine, what may appear as a state law claim is converted

to a claim arising under federal law for purposes of jurisdiction when a federal statute forcibly and

completely displaces state law so much that a plaintiff’s claim is either wholly federal or nothing

at all. New Orleans & Gulf Coast Ry. Co. v. Barrois, 533 F.3d 321, 330 (5th Cir. 2008).

12.    Pursuant to the Interstate Commerce Commission Termination Act (“ICCTA”),

       a State . . . may not enact or enfoce a law, regulation, or other provision having the
       force and effect of law related to a price, route, or service of any motor carrier . . .
       or any motor private carrier, broker or freight forwarded with respect to the
       transportation of property. . . .

49 U.S.C. § 14501(c)(1).




1
  It is important to note Ms. Ramos knows Mr. Reyes-Acosta was an employee of JIT and was
hauling a trailer owned by Werner Enterprises given Ms. Ramos possessed the police report, which
is part of the State Court Record, for several months prior to filing her Amended Plea. Ex. A, State
Court Record, Police Report at 135-137. Moreover, it is misleading for Ms. Ramos, who has been
involved in litigation against JIT for nearly a year prior to including the Werner entities and who
knew of Werner Enterprise’s ownership of the trailer months prior to amending her Plea, to leave
out Mr. Reyes-Acosta’s employment status with JIT and Mr. Reyes-Acosta’s non-employment
relationship with the Werner entities. This is why Ms. Ramos can only truthfully assert Mr.
Chavarria was hauling a load brokered by the Werner entities and nothing more. Furthermore, it
would appear Ms. Ramos would be asserting the Werner entities are negligent for hiring JIT, Mr.
Reyes-Acosta’s employer, and for having JIT hire incompetent drivers, a category Mr. Reyes-
Acosta falls under (i.e. Ms. Ramos alleges the Werner entities are negligent for contracting with a
motor carrier who hires incompetent drivers such as her son, Mr. Reyes-Acosta).
{RLG Files/0323/0007/00328176.DOCX /}4
             Case 3:21-cv-00069 Document 1 Filed 03/19/21 Page 5 of 8




13.    The regulation of services by a freight broker in interstate and intrastate commerce are

completely preempted by the express language of 49 U.S.C. sections 14501(b)(1) and 14501(c)(1).

A freight broker is defined as:

       a person, other than a motor carrier or an employee or agent of a motor carrier, that
       as a principal or agent sells, offers for sale, negotiates for, or holds itself out by
       solicitation, advertisement, or otherwise as selling, providing, or arranging for,
       transportation by motor carrier for compensation.

49 U.S.C. § 13102(2).

14.    Additionally, transportation is defined as:

       (A) a motor vehicle, vessel, warehouse, wharf, pier, dock, yard, property, facility,
       instrumentality, or equipment of any kind related to the movement of passengers or
       property, or both, regardless of ownership or an agreement concerning use; and

       (B) services related to that movement, including arranging for, receipt, delivery,
       elevation, transfer in transit, refrigeration, icing, ventilation, storage, handling,
       packing, unpacking, and interchange of passengers and property.

49 U.S.C. § 13102(23).

15.    Ms. Ramos’s claims against the Werner entities, while sounding like state law claims, are

predicated on the Werner entities’ capacity as brokers. Ex. A, State Court Record, Ms. Ramos’s

Am. Plea In Intervention at 237, 239-41. The El Paso Division of the Western District of Texas

recently found a similar wrongful death claim against a broker would be preempted by the ICCA,

but remanded the case due to the broker’s failure to comply with the timeliness requirements. See

Lopez v. Truckers Transp. Alliance, 465 F.Supp.3d 689, 698-99 (W.D. Tex. 2020) (remanding to

State court based on timeliness, not based on failure to prove complete preemption).

16.    Additionally, civil actions are removable pursuant to 28 U.S.C. section 1331 without regard

of the citizenship of the parties or the amount in controversy. 28 U.S.C. § 1441. Accordingly, this

Court has original jurisdiction over Ms. Ramos’s claims against the Werner entities, making

removal proper.

{RLG Files/0323/0007/00328176.DOCX /}5
                  Case 3:21-cv-00069 Document 1 Filed 03/19/21 Page 6 of 8




                     III. Proper Venue and Compliance with Removal Procedure

17.          Removal to this Court is proper as JIT resides in El Paso County, Texas. See 28 U.S.C. §

1391(b)(1) (“A civil action may be brought in . . . a judicial district in which any defendant resides

. . . .”).

18.          Removal of this matter to federal court is timely as the Werner entities removed this matter

within thirty (30) days of being served with a copy of Ms. Ramos’s Amended Plea in Intervention.

28 U.S.C. § 1446(b).

19.          The Werner entities will properly give Ms. Ramos written notice of the filing of this Notice

of Removal as required by section 1446(d). The Werner entities will also promptly file a copy of

this Notice of Removal with the District Clerk of the 168th Judicial District Court of El Paso

County, Texas, Cause No. 2019DCV1558.

20.          True and correct copies of all process, pleadings, and the Orders served in the State court

action are being filed with this Notice of Removal, as required by section 1446(a). See Ex. A, State

Court Record.

                                                 IV. Prayer

             Accordingly, Werner Enterprises, Inc., Werner Global Logistics US, LLC, Werner Global

Logistics, Inc., respectfully removes Cause 2019DCV2558 from the 168th Judicial District Court

of El Paso County, Texas to the United States District Court for the Western District of Texas, El

Paso Division.




{RLG Files/0323/0007/00328176.DOCX /}6
           Case 3:21-cv-00069 Document 1 Filed 03/19/21 Page 7 of 8




                               Respectfully submitted,

                               RINCON LAW GROUP, P.C.
                               1014 N. Mesa, Suite 200
                               El Paso, Texas 79902
                               (915) 532-6800 (Telephone)
                               (915) 532-6808 (Facsimile)

                            By: /s/ Oscar A. Lara
                               CARLOS RINCON,
                               TX State Bar No. 16932700
                               CRincon@rinconlawgroup.com
                               OSCAR A. LARA
                               TX State Bar No. 24078827
                               OLara@rinconlawgroup.com

                               Attorneys for Werner Enterprises, Inc., Werner Global
                               Logistics US, LLC, and Werner Global Logistics, Inc.




{RLG Files/0323/0007/00328176.DOCX /}7
             Case 3:21-cv-00069 Document 1 Filed 03/19/21 Page 8 of 8




                      CERTIFICATE OF DEFENDANT’S CONSENT

       I certify and affirm undersigned counsel conferred with counsel for Defendant Jordan
Martinez d/b/a JIT Transportation and with a representative of Expeditors International of
Washington, Inc. d/b/a El Paso Freight (U.S.A.) Inc. All defendants consent to this removal.

                                                      /s/ Oscar A. Lara
                                                     OSCAR A. LARA

                                CERTIFICATE OF SERVICE

        I certify a true and correct copy of the foregoing document was served on the parties
through their counsel of record via the Court’s electronic service and via email, as follows, on
this 19th day of March, 2021:

                                                     /s/ Oscar A. Lara
                                                     OSCAR A. LARA




{RLG Files/0323/0007/00328176.DOCX /}8
